Citation Nr: 1453605	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  09-25 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disability.

2.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1970 to November 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied entitlement to service connection for hepatitis C and residuals of a right ankle injury.  

The Veteran also appealed claims of entitlement to service connection for bilateral hearing loss, tinnitus, and a skin condition; however, those claims were subsequently granted in a March 2014 rating decision.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2014.  A hearing transcript is of record.

The issue of entitlement to service connection for hepatitis C is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not have a current right ankle disability.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 
      
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); Pub.L. 112-154, §§ 504(a)(1)-(2), 505(a)-(b) (Aug. 6, 2012) (to be codified at 38 U.S.C.A. §§ 5103(a)-(b), 5103A(b)-(c)); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

A March 2008 VCAA letter from the AOJ informed the Veteran of all elements required to substantiate a claim for service connection for a right ankle disability in accordance with 38 C.F.R. § 3.159(b).  

The AOJ obtained the Veteran's service treatment records (STRs) and post-service VA treatment records.  Additionally, the Veteran was afforded a VA examination with respect to his claim.  VA's duty to provide an adequate VA examination has been met.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (rev'd on other grounds by Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  While the Board is remanding the hepatitis issue to obtain additional VA treatment records.  The Veteran testified that he had not received any treatment since the VA examination and was unable to recall the specifics of any earlier treatment.

VA employees, including Board personnel, have two distinct duties when conducting hearings-the duty to explain fully the issues, and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam) (interpreting the provisions of 38 C.F.R. § 3.103(c)(2)).  At the Veteran's September 2014 Board hearing, the issue was identified, and the basis for denial of the right ankle disability claim was explained; thus an explanation of what the Veteran needed to substantiate the claim was conveyed.  The Bryant duties were thereby met.

The duty to assist has, therefore, been satisfied and there is no reasonable possibility that further assistance to the Veteran by VA would be capable of substantiating this claim.  38 U.S.C.A. § 5103A(a)(2) (West 2002).

II.  Service Connection
      
Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Establishing service connection requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Walker, 701 F.3d 1331.

In the instant appeal, there is no indication in the record that the Veteran suffers from a current right ankle disability.  While a September 2006 VA treatment report noted swelling in the Veteran's foot, from the ankle to the toe, a specific disability was not identified.  Moreover, the report was dated prior to the appeal period, and thus, would not serve to establish current disability.  See Mclain v. Nicholson, 21 Vet. App. 319, 321 (2007).

During an October 2010 VA examination, the Veteran reported that his right heel and foot had not really been problematic, but that he had occasional pain and discomfort.  The VA examiner noted the Veteran's contention of right ankle injury during service; however, he pointed out that STRs indicated an injury of the right heel, rather than the ankle.  Nonetheless, the examiner determined that there was no evidence of right ankle disability on examination.  Range of motion was normal, and x-rays showed normal results.  While the examiner addressed arthralgias, whether or not arthralgias were present, he noted that arthralgias were explained by hepatitis C.  Thus, notably, no disability of the ankle joint was identified. 

The Veteran indicated during his September 2014 hearing that apart from the VA examiner mentioning arthralgias, that he had not been given a diagnosis for the right ankle.  He noted that soreness came and went, sometimes worse than others.  He maintained that he really only medicated right ankle pain with Tylenol.  He also indicated that he did not really receive current treatment for the ankle.

In order to be considered for service connection, a claimant must first have a current disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  In the absence of evidence of a current right ankle disability, service connection may not be granted. 

A preponderance of the evidence is against the claim for service connection for a right ankle disability; therefore, the claim must be denied.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for a right ankle disability is denied.  


REMAND

In a September 2010 VA examination report, the examiner indicated that he could not resolve the likelihood that the Veteran incurred hepatitis C during service without result to speculation.  He did not clearly delineate what information or evidence was lacking in order to provide an etiology opinion. Cf. Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  At the October 2010 VA examination, the examiner did not fully address the Veteran's noted in-service hepatitis C risk factors, apart from receiving a tattoo; including exposure to human waste, sharing razors, receiving dental work, engaging in unprotected sexual intercourse with prostitutes, and receiving "jet gun" inoculations.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  Remand for a new VA examination is required.

Finally, the Veteran testified that he received VA treatment as early as 1979 in West Los Angeles and in Fresno as early as about 1983, and that he first was told of having hepatitis in 1985.  VA treatment records dated prior to January 2003 have not been associated with the claims file.  Similarly, VA treatment records in February 2011 show he was scheduled for surgery and that he was on the liver transplant list; however records dated since October 2011 also have not been associated with the claims file.  See 38 C.F.R. § 3.159(c) (2014).

Accordingly, this claim is REMANDED for the following action:

1.  Obtain records of the Veteran's VA treatment for hepatitis before January 2003 and since October 2011.

2.  Thereafter, request a VA medical opinion from an expert in gastroenterology and/or hepatology with respect to the relationship of the Veteran's hepatitis C and service.  The examination report or addendum should indicate that the claims file and this REMAND were reviewed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis had its clinical onset during the Veteran's active service, or is otherwise the result of in-service risk factors other than intravenous drug and intranasal cocaine use, to specifically include, receiving a tattoo, being exposed to human waste, sharing razors, receiving dental work, engaging in unprotected sexual intercourse with prostitutes, and receiving "jet gun" inoculations.  

If possible, the examiner should identify the most likely hepatitis C risk factor(s).

The examiner must provide reasons for all opinions.  The examiner should specifically address the Veteran's testimony that he was told of elevated liver enzymes not long after separation from service, and that he was notified of having hepatitis when donating blood in 1985.

3.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


